Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-4, 6-18 & 20-23 are allowed. 							The following is an examiner's statement of reasons for allowance: 
Regarding Claim 1: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a structure comprising: a semiconductor substrate including a first device area and a second device area; a first dielectric layer on the semiconductor substrate in the first device area, the first dielectric layer including an opening extending to the semiconductor substrate,  wherein  the first collector located in the opening in the first dielectric layer.									The most relevant prior art reference due to Heinemann et al. (Pub. No.: US 2009/0206335 A1) substantially discloses a structure comprising:						a first heterojunction bipolar transistor including a first emitter, a first collector, and a first base layer having a first portion positioned between the first emitter and the first collector (Par. 0108-0110, 0136, Fig. 1 (together with Figs. 2-9) – a vertical PNP structure B is shown with a first emitter 142, a first collector 110, and a first base layer 130c);  and				a second heterojunction bipolar transistor including a second emitter, a second collector, and a second base layer having a first portion positioned between the second emitter and the second collector (Par. 0098-0106, 0036, Fig. 1 (together with Figs. 2-9) – a vertical NPN 
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 1 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 1 is deemed patentable over the prior arts.

Regarding Claims 6-11 & 21-23:  these claims are allowed because of their dependency status from claim 1.

Regarding Claim 3: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a structure comprising: the second base layer includes a second portion laterally adjacent to the first portion, the second heterojunction bipolar transistor includes a second base contact located on the second portion of the second base layer, and the first emitter and the second base contact are respective sections of a second semiconductor layer	.									The most relevant prior art reference due to Heinemann et al. (Pub. No.: US 2009/0206335 A1) substantially discloses a structure comprising:						a first heterojunction bipolar transistor including a first emitter, a first collector, and a first base layer having a first portion positioned between the first emitter and the first collector (Par. 0108-0110, 0136, Fig. 1 (together with Figs. 2-9) – a vertical PNP structure B is shown with a first emitter 142, a first collector 110, and a first base layer 130c);  and				a second heterojunction bipolar transistor including a second emitter, a second collector, and a second base layer having a first portion positioned between the second emitter and the second collector (Par. 0098-0106, 0036, Fig. 1 (together with Figs. 2-9) – a vertical NPN structure A is shown with a second emitter 42, a second collector 11, and a second base layer 30c),													wherein the first base layer and the second base layer each comprise silicon-germanium, the first base layer includes a first germanium profile, and the second base layer includes a second germanium profile that is identical to the first germanium profile (Par. 0112,  Fig. 1 – it is important to state that this prior art does not explicitly teach this limitation; however, it teaches that both the first base layer and the second base layer are formed of SiGe; since it does not teach that the second germanium profile has to be different from the first germanium profile, it could be assumed that at least in some embodiments they could be identical).

However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 3 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 3 is deemed patentable over the prior arts.

Regarding Claim 4:  this claim is allowed because of their dependency status from claim 3.
Regarding Claim 12: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a method comprising: forming a first dielectric layer on the semiconductor substrate in a first device area; and patterning an opening in the first dielectric layer that extends to the semiconductor substrate, wherein the first collector is formed in the opening in the first dielectric layer.				The most relevant prior art reference due to Heinemann et al. (Pub. No.: US 2009/0206335 A1) substantially discloses a method comprising:						forming a first collector of a first heterojunction bipolar transistor and a second collector of a second heterojunction bipolar transistor in a semiconductor substrate (Par. 0098-0110, Fig. 1 (together with Figs. 2-9) –  a vertical PNP structure B is shown with a first emitter 142, a first collector 110, and a first base layer 130c; a vertical NPN structure A is shown with a second emitter 42, a second collector 11, and a second base layer 30c);				forming a base layer including a first section extending over the first collector and a 
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 12 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference 

Regarding Claims 13-18 & 20:  these claims are allowed because of their dependency status from claim 12.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

03/29/2021
/SYED I GHEYAS/Primary Examiner, Art Unit 2812